Citation Nr: 1223001	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a thyroid disability, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran presented testimony at a hearing chaired by the undersigned Veterans Law Judge, at the RO, in June 2005.  A transcript of the hearing is associated with the claims file. 

The appeal has previously been before the Board.  In a September 2005 decision, the Board denied the Veteran's claim, and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In November 2007, the Court issued a memorandum decision, which vacated the Board's decision and remanded the claim for further proceedings.  In July 2008 and August 2009, the Board remanded the case to the RO for additional evidentiary development to comply with the Court's decision.  In June 2010, the Board again denied the Veteran's claim and the Veteran appealed to the Court.  In December 2011, the Court issued a memorandum decision, which vacated the Board's decision and remanded the claim for further proceedings.  Specifically, the Court found that the Board did not provide adequate reasons and bases for its decision because it failed to address an April 2009 opinion from a private physician.  

In April 2012, the Veteran submitted additional evidence consisting of private medical records from the Center, Orthopedic and Neurological Care and Research.  He requested that his case be remanded to the agency of original jurisdiction (AOJ) for consideration of the newly submitted evidence; however, the Board finds that a remand is unnecessary.  Here, the newly submitted evidence pertains to the Veteran's right foot and only notes a history of thyroid disorder, which has already been established by the record.  Therefore, the Board finds that this evidence is not pertinent to the claim and a remand is not required.  See 38 C.F.R. § 20.1304(c). 

FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while in service, however, hyperthyroidism is not among the diseases presumed to result from radiation exposure. 

2.  Hyperthyroidism was not noted in service or for many years after separation, and is not related to service. 


CONCLUSION OF LAW

Hyperthyroidism was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a July 2002 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in an August 2008 supplemental statement of the case.  Contrary to VCAA requirements, this notice was provided after the initial adjudication of the claim(s).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  However, the timing deficiency was cured by readjudication of the claim in supplemental statements of the case in October 2008 and October 2009.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded a VA examination in August 2008.  The resulting opinion, as supplemented by opinions in October 2008 and September 2009, is adequate because it was provided by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting etiology and supporting rationale is consistent with the examination findings and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

As noted above, this case was remanded for additional evidentiary development.  Specifically, the RO was asked to obtain an opinion from the VA examiner who provided the August 2008 and October 2008 opinions (or a different VA examiner) as to whether the Veteran experienced symptoms of hyperthyroidism or any other thyroid disability in service.  The examiner was also asked to provide a rationale for any opinion provided.  As will be discussed in more detail below, the examiner reviewed the claims file and concluded that, because no mention was made of a thyroid disorder in service, and because no symptoms suggestive of thyroid abnormality were noted in the Veteran's service record, it was his opinion that a thyroid disorder was not present during service.  Regarding the Veteran's testimony that he experienced symptoms in service, the examiner found more persuasive the Veteran's statement on the separation physical that "I am in good health."  The Board concludes that its remand instructions were adequately completed, and that a reasoned and conclusive opinion was provided. 

Moreover, the Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in June 2005.  The VLJ clarified the issue on appeal and asked questions designed to elicit relevant information pertaining to the elements of a service connection claim involving exposure to radiation.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103. 



Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are certain types of cancer which will be presumptively service connected for radiation-exposed veterans:  (i) Leukemia (other than chronic lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of the small intestine. (viii) Cancer of the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer of the gall bladder. (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated). (xiv) Cancer of the salivary gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  The regulation states that, if the Veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service. 

The above diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  While service personnel records show that the Veteran was exposed to radiation during his training activities and duties while on board a submarine, hyperthyroidism is not among either group of presumptive diseases.  Therefore, the first and second methods are not applicable in this case. 

The third method, direct service connection, can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In this case, the Veteran asserts that he experienced nausea and vomiting during service, became violently ill, and was medevaced to H.M.S. Ark Royal and then hospitalized.  He claims that these symptoms were associated with radiation exposure and were early manifestations of hyperthyroidism.  He also has stated that he continued to have these symptoms after service until he was officially diagnosed with hyperthyroidism in the early 1990s.  (See May 2002 VA Form 21-4138, March 2004 VA Form 9, and June 2005 Board hearing transcript).  In July 2005, the Veteran's wife stated that the Veteran was healthy prior to service and that he later began having periodic episodes of illness involving vomiting, lack of energy, and swelling in his neck.  She said that this continued for many years until he was diagnosed with thyroid problems in December 1993.  

The Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects that his total lifetime accumulated dose after serving on the U.S.S. Sculpin was 00.184 rems.  It was noted that the permissible lifetime dose was 30.000 rems.  At no time was the general population exposure limits of 0.125 rems per quarter and 0.500 rems per year exceeded.  

The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis related to a thyroid problem.  On a July 1975 Report of Medical History, the Veteran endorsed having ear, nose, and throat trouble and it was noted that he had had a tonsil operation when he was 19 years old.  On physical examination, it was noted that his mouth and throat, and endocrine system were normal.  

The service records do reveal complaints of nausea and vomiting in August 1976; however, these symptoms were attributed to gastroenteritis.  There is no reference to thyroid symptoms or diagnosis.  Subsequently, in August 1978, the Veteran complained of right flank pain accompanied with difficulty urinating and small amounts of urine being excreted.  It was noted that he was slightly lethargic.  The impression was acute pyelonephritis.  Three days later he was admitted to sick bay on the HMS Ark Royal where he continued to experience loin pain, nausea, anorexia, malaise, and infrequent urination.  He was treated with IV gentamycin and oral sulphonamides with IV fluids.  His urine output gradually increased and his loin tenderness gradually subsided.  He was transferred to the U.S.S. Forrestal and was essentially asymptomatic.  An intravenous pyelogram (IVP) was performed and he was found to be within normal limits.  The impression was acute prostatitis, resolved.  

At discharge, the March 1979 Report of Medical History reflects that the Veteran endorsed having ear, nose, or throat trouble, but this was noted to be in reference to a tonsil operation that he had prior to joining the Navy.  He noted that he was under treatment for his right knee, but was otherwise in "good health."  On physical examination, his mouth and throat, and endocrine system were normal.  

After service, there is no record of treatment for the thyroid for many years.  Private medical records dated in December 1993 note in the Veteran was seen for shaky hands and it was noted that he had thyroid problems in the past.  Private medical records dated in January 1994 note in the patient's history that the Veteran had just been diagnosed with Graves disease (hyperthyroidism).  A diagnosis of Graves disease was entered.  Private medical records dated in January 1995 note a diagnosis of hypothyroidism by history.  Private medical records dated in February 1997 note a history of hypothyroidism.  Private medical records dated in April 2000 note hypothyroidism as one of the Veteran's medical problems. 

In August 2008, the Veteran was afforded a VA examination, and an opinion was obtained as to the etiology of his hyperthyroidism.  The examiner diagnosed current hypothyroidism resulting from treatment for hyperthyroidism.  The examiner opined that, although it is known that thyroid cancer can result from exposure to ionizing radiation, it is not a known cause of hyperthyroidism, and especially not occurring at least 18 years after exposure to such radiation.  He continued that the cause of hyperthyroidism is not known.  He concluded (as clarified in an October 2008 addendum) that it is less likely than not that any current thyroid disorder is related to any injury or disease in service, to include exposure to ionizing radiation. 

In an April 2009 letter, Dr. Theen, a private physician, considered the Veteran's reported history of experiencing episodes of illness in the military and stated that "it is not possible to say with any certainly [sic] that this could not be related to thyroid induced problems from radiation exposure."  The physician stated that unless the Veteran's thyroid levels were checked and found to be normal during the periods of "violent illness" during service, "one would be forced to conclude that the possibility exists that the preceding and current thyroid abnormalities were initially generated as a result of radiation exposure with I-131."  In conclusion, he stated that there was "at least potential evidence that the patient's thyroid situation could have been etiologically related to exposure to ionizing radiation while in service" and that there was no way to contradict the Veteran's complaints.  Finally, he opined that the Veteran's "current situation might well have been a result of radiation exposure during his submarine service.  As such, the radiation could be thought to be causative of both the initial episodes and his subsequent thyroid abnormalities."  

In a September 2009 addendum opinion, the VA examiner noted that the Veteran's service records made no mention of any thyroid disorder, and revealed no symptoms suggestive of thyroid abnormality.  He further noted that the Veteran's separation physical included his statement that he was in good health.  He concluded that, because no mention was made of thyroid disorder, and there were no symptoms to suggest thyroid abnormality, it was his opinion that a thyroid disorder was not present during service. 

With regard to the medical evidence, the Board acknowledges that competing competent evidence has been presented with respect to the matter at hand.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, as explained below, the Board finds that the VA examiner's conclusion that the Veteran's thyroid disability is less likely related to service is more probative than Dr. Theen's opinion to that a possible relationship exists.  

The Board notes that the VA examiner's opinion was based on a review of the Veteran's service records, pertinent medical history, and an examination of the Veteran.  The VA examiner also noted and considered the Veteran's assertions regarding the early manifestations of hyperthyroidism during service and the condition's relationship to ionizing radiation.  Furthermore, his opinion that there is no relationship between the current disability and service, is conclusively stated and supported by the record.  In this regard, the Board notes that the VA examiner considered the Veteran's assertions that the episodes of illness during service were related to thyroid problems, but noted that the records showed that the described episode was actually related to acute pyelonephritis or acute prostatitis.  The VA examiner also provided a detailed rationale for concluding that the Veteran's hyperthyroidism was not related to ionizing radiation during service.  For these reasons, the Board finds the VA examiner's opinion especially probative.  

On the other hand, Dr. Theen's opinion is equivocally stated.  Essentially, Dr. Theen concludes that the Veteran's assertions cannot be ruled out or contradicted because thyroid levels were not tested during the episodes of illness during service.  In formulating his opinion, he phrases his opinion in terms that there "could be" or that a "the possibility exists" or that "there might well have been" a relationship between the Veteran's current condition and exposure to radiation in service.  The mere possibility of a nexus to the service is not a sufficient basis to grant service connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when phrased in such equivocal language).  See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  And while an accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms of "may or may not" is an insufficient basis for an award of service connection.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).

That said, use of cautious language does not always express inconclusiveness in a doctor's opinion on etiology.  An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  But the equivocality of Dr. Theen's opinion is not its only drawback.  In this case, it does not appear that Dr. Sheen reviewed the Veteran's service treatment records which, as noted above, reveal that the episodes of illness described by the Veteran were actually attributed gastroenteritis and to acute pyelonephritis or prostatitis and that there is no indication in the record that these symptoms were suggestive of a thyroid disorder.  For these reasons, the Board finds that Dr. Sheen's opinion is of little, if any, probative value.

As noted above, the Board has considered the Veteran's lay statements wherein he has repeatedly stated that his symptoms of hyperthyroidism began during his submarine service and continued until his thyroid was effectively destroyed by radiation treatment in 1994.  These claimed symptoms included nausea and vomiting, experienced in service and in the years following service.  The Veteran's wife has also attested to her observation of such symptoms after service.  The Veteran and his wife are certainly competent to describe observable symptoms, such as nausea and vomiting.  However, attribution of such symptomatology to a specific disease or injury is not a matter capable of lay observation, but requires medical knowledge.  The August 2008 examiner addressed those observations in detail and found that they were not symptoms of thyroid disability. 

The Veteran's wife also stated that she observed swelling in the front area of the Veteran's neck.  Although it is unclear when she observed these symptoms, the Board notes that the clinical findings during service indicate that his mouth and neck were repeatedly found to be normal.  Although the Veteran endorsed having a history of ear, nose, and throat problems, this was attributed to a tonsil operation that he had prior to service. 

To the extent the Veteran and his wife are attempting to establish continuity of symptomatology after service, the Board finds the medical evidence more persuasive.  In sum, no thyroid disorder was noted in service, and symptoms of nausea and vomiting in service and after service have been medically attributed to other causes.  The reported swelling of his neck was not observed during service and was not noted until after he was diagnosed with Graves disease.  To the extent it is alleged that he had swelling of his neck in service and for many years thereafter, the Board does not find these statements to be credible as they are inconsistent with the normal findings.  The Veteran has not put forth a persuasive theory that could counter the medical evidence, and he has not accounted for extended period after service before a pertinent diagnosis was rendered.  The Board is therefore more persuaded by the medical evidence on these matters.  

The Veteran also testified that he believes his thyroid disorder is related to service because, while working inside a ballast tank, he experienced a panic attack, and that was the first time he had ever had a panic attack, and "I think personally that's where my thyroid problems started was right there."  Elsewhere, he testified that his exposure to zinc "might have been a probable cause."  In essence, these assertions are speculative, and the Veteran has presented no cogent theory of causation that that would allow the Board to attach any probative weight to them.  As such, the Board favors the medical opinion evidence, noting that no medical opinion of record purports to relate any thyroid disorder to service. 

The Veteran has submitted many articles addressing the relationship between radiation exposure and thyroid cancer, but as addressed by the August 2008 examiner, the Veteran does not have thyroid cancer, and there is no similar relationship between radiation exposure and hyperthyroidism, the cause of which is not known. 

For all the foregoing reasons, the Board concludes that service connection for hyperthyroidism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the 

preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for thyroid disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


